DETAIL
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 11/09/2021, responding to the 08/09/2021 non-final/final office action provided in rejection of claims 1-20.

3.	Claims 1,7 and 8 have been amended. Claims 1-20 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 03/31/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Response to Arguments
Applicant's arguments filed 11/09/2021, in particular, pages 9-13, have been fully considered but not persuasive for the following reasons.

With respect to the rejection of claim 1 applicant argues that Ron et al. also has nothing to do with, and fails to teach or suggest, the recited limitations of claim 1 including the limitations "wherein the response to the request by the execution device includes session information comprising an identification of a session within which the specific preexisting bot is permitted to execute." (Remarks, page 10)
Examiner respectfully disagrees. After the performing authentication / credential check of user, the user allowed / permitted to execute / manage commands received from a bot controller and response to the commands, instantiate the appropriate bots and/or manage the execution of the bots, see Paul, col. 4, ll. 17-22, col. 12, ll. 12-23. Ron et al is relied on to teach the typical types of communication between bot controllers and bot wherein these types of communications include responses to the request by the bot includes session information comprising an identification of a session within which the specific preexisting bot must execute, see par. 0103, as cited in this and previous office action.

With respect to the rejection of claim 1 applicant further argues that the combination of Paul et al. and Ron et al. also has various other deficiencies. For example, claim 1 also recites: checking credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user; if the deployment user is determined to be 
	Examiner respectfully disagrees. Paul discloses checking credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user (see Paul at col. 9, ll. 15-28. Further, see col. 6, ll. 6-29; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27); 
Paul discloses if the deployment user is determined to be authorized to deploy the specific preexisting bot with credentials of the authorized class of user then, identifying from a set of available devices an execution device upon which the specific preexisting bot is permitted to execute (see Paul at col. 4, ll. 17-22, col. 12, ll. 12-23. Further at col. 12, ll. 14-23, Further, col. 14, ll. 54 – col. 15, ll. 2 and claim 5, 14;  col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to 
Paul teaches issuing an authorization token for the execution device to uniquely identify the execution device and to  authorize the execution device to communicate with the robotic process automation system (see, Paul at (col. 15, ll. 62 – col. 16, line 15, col. 13, ll. 31-39, col. 11, ll. 41-53); and 
Paul teaches providing, in response to a request by the execution device, the specific preexisting bot and credentials corresponding to one or more individual human users in the authorized class of user (see, Paul at col. 6, ll. 59 – col. 7, ll. 8. Further, see col. 6, ll. 6-29; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10 lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27), 
Paul teaches wherein the specific preexisting bot executes on the execution device automatically without input from any individual human user corresponding to the authorized class of user. (see Paul at col. 13, ll. 31-39. Further, see col. 11, ll. 41-53; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27).

With respect to the rejection of claim 1 applicant further argues that Neither Paul et al. nor Ron et al. are able to teach or suggest these limitations. While Paul et al. or Ron et al. might mention bots, bot hosts, application programs, human users, credentials for bot hosts, activity logs, user input, etc., these various concepts however 
	As examiner explained in the above remarks, Paul discloses at least in col. 9, ll. 15-2, checking credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user. Examiner notes that application recognized that Paul discloses bots can be used to automate enterprise tasks and that a user can use a bot controller to assign bot hosts to different enterprise tasks, and to assign or remove credentials from bot hosts, such operations are not associated with deployment of a specific bot for an authorized user if the user seeking the deployment is authorized to deploy the specific bot with credentials of the authorized class of user. Examiner is unable to understand where Paul does not teach authorized to deploy the specific preexisting bot with credentials of the authorized class of user. Further, Paul discloses checking credentials of the deployment user to determine if the deployment user is authorized to deploy the specific 

With respect to the rejection of claim 1 applicant further argues that Paul et al. is not seeking to deploy a specific preexisting bot for a user, or for checking whether that user seeking to deploy the specific preexisting bot has appropriate credentials to be authorized to deploy the specific preexisting bot. Instead, Paul et al. describes a framework for editing, assigning, controlling, and monitoring multiple bots within an enterprise network, including bots that perform natural language processing. 
Moreover, one skilled in the art would not seek to combine Ron et al with Paul et al. Ron et al. describes, "facilitating routing of communications. More specifically, Ron et al. describes techniques to dynamically routing messages between bots and terminal devices during communication sessions configured with multi-channel capabilities." Ron et al. para. [0002]. The routing of communications between bats and terminal devices described in Ron et al. would not be used with the disparate framework of Paul et al. for controlling and monitoring bots in an enterprise network. Accordingly, there is no reasonable basis for one skilled in the art to be motivated to combine Paul et al, and Ron et al as proposed in the Office Action. Therefore, Applicant respectfully submits that the combination of Paul et al. and Ron et al. is improper. (Remarks, page 11)
Examiner respectfully disagrees. Paul discloses issuing an authorization token for the execution device to uniquely identify the execution device (col. 15, ll. 62 – col. 16, line 15) and to authorize the execution device to communicate with the robotic process automation system (col. 13, ll. 31-39) and providing in response to a request by 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed of Paul to incorporating the response to the request by the execution device includes session information comprising an identification of a session within which the specific preexisting bot must execute, as taught by Ron for the purpose of identifying providing additional information about the user to agents, determining a user's intent and routing the user to a destination system based on the intent, predicting or suggesting responses to agents communicating with users, and escalating communication sessions between bots and one or more terminal devices to Paul leading to predictable results. (See pars. 0006 and 0103 of Ron). See, MPEP 2143.(B).

With respect to the rejection of claim 8 under 35 USC 103(a), Applicant further argues that While Delaney et al. may concern chat sessions, the session information recited in claim 8 pertains to an identification of a session within which the specific preexisting bot must execute. Delaney et al., on the other hand, is not serving to identify 
	Examiner respectfully disagrees. Combination of Paul, Ron and Delaney teaches the above limitations. Ron discloses at least in paragraphs 0006 and 0103, session information comprising an identification of a session within which the specific preexisting bot must execute, as cited in this and previous office action. While Delaney discloses wherein the deployment service responds to completion of tasks performed, in relation to the specific preexisting bot, by the device service, the user management service, and the packaging service by issuing a run command and causing delivery of the run command to the assigned device (pars. 0033-0034) and further Paul discloses, wherein the specific preexisting bot executes on the execution device automatically without input 
Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 



Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Paul et al. (US 10,768,977 B1) in view of Ron et al (US 2018/0322403 A1).

As to claim 1, Paul discloses a method of deploying bots within a robotic process automation system, comprising:

10receiving from a deployment user a bot deployment request (col. 6, ll. 6-29, an internal API gateway 16 may filter user traffic so that only authenticated or authorized users access modules 11-15, route requests by user devices to an appropriate module 11-15, provide an API tailored for each type of device so that the device may access a module, limit how much traffic may be sent by user devices, and provide other gateway services. For example, API gateway 16 may allow internal user devices 1 (e.g., devices on the enterprise's intranet or LAN) to access applications … as further described below, some user devices 1 may be configured as bot hosts that automate enterprise tasks by executing one or more scripts. In some instances, bots may access one or more of modules 14-15 during task automation; see also col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27) comprising a bot identification that identifies a specific preexisting bot encoded to perform predefined application level tasks (col. 6, ll. 50-58, In this particular implementation, enterprise server system 10 provides a plurality of web-based applications or modules 11-15 through internal application program interface (API) gateway 15. Modules 11-15, in various embodiments, further described below, may be used to control and monitor bots, assign scripts to bot hosts, assign credentials to bot hosts, and perform natural language processing. Additionally, modules 15 may provide web-based applications (e.g., internal enterprise applications) that may be accessed by bot hosts during automation of enterprise tasks. These web-based applications may include, for example, a title-order application, an address-validation application, an appraisal order application, or another web-based applications of the enterprise. Further, col. 7, ll. 35-48, at operation 210, one or more bot hosts are registered [i.e. preexisting bot] and initialized on the enterprise network. Registration and initialization of the bot hosts may include assigning each bot host an IP address (e.g., an IP address within the enterprise intranet) and … a plurality of bot hosts may be hosted on a single physical machine. In other implementations, a single bot host may be hosted on a physical machine. In some implementations, all bot hosts may be configured to run on the enterprise private network. see also col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27) that may be performed by a an individual human user (col. 10, ll. 57-65, In implementations, operations 520-540 may be performed each time a bot controller application instance is initialized by a user [i.e. performed by human user]. Additionally, operations 520-540 may be iteratively performed (e.g., every few seconds, minutes, or hours) or performed in response to user input at the bot controller GUI. In this manner, the bot controller GUI may display real-time information and updates regarding the current status of bot hosts, including any changes to bot hosts that were made by other bot controllers; see also col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27), and wherein the bot deployment request further comprises an authorized class of user to execute the specific preexisting bot, wherein the authorized class of user corresponds to a group of 15users, the group of users comprising stored identities of one or more individual human users authorized to perform the application level tasks to be performed by the specific preexisting bot (col. 6, ll. 59 – col. 7, ll. 8, bot controller module 11 may be used to dynamically assign bot hosts to different enterprise tasks (e.g., by configuring the scripts run by the bot hosts), assign credentials to or remove credentials from bot hosts … Bot credential management module 13 may allow a user workstation (e.g., a workstation with an installed bot controller) to manage the credentials of bot hosts that access software applications. For example, credentials for accessing web-based application modules 15 of the enterprise may be granted to or removed from a bot host. Further, see col. 6, ll. 6-29; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27. Examiner Note: group of human user identity / credential store in enterprise server set at col. 6, ll. 30-37, “Enterprise server system 10 may also provide a security server 18 (e.g., an Active Director Federation Services (ADFS) server) for providing users with sign-on access (e.g., user credentials) to applications provided by server system 10.”);
checking credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of 20 user (col. 9, ll. 15-28, at operation 230, the bot controllers may be used to control the bot hosts to automate one or more enterprise tasks. For example, as further described below, a bot controller may be used by a user to dynamically assign bot hosts to different enterprise tasks (e.g., by configuring the scripts run by the bot hosts), assign credentials to or remove credentials from bot hosts, and monitor in real-time the tasks performed by bot hosts. At operation 240, activity logs and/or notifications may be received in real-time from bot hosts and/or bot controllers. In addition to facilitating troubleshooting and configuration of the bot hosts in real-time, logging each of the processes performed by each bot host may create an audit trail and help ensure regulatory compliance by the enterprise. Further, see col. 6, ll. 6-29; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27);
if the deployment user is determined to be authorized to deploy the specific preexisting bot with credentials of the authorized class of user then, identifying from a set of available devices an execution device upon which the specific preexisting bot is permitted to execute (After the authentication of user, the user allowed / permitted to execute / manage commands received from a bot controller and response to the commands, instantiate the appropriate bots and/or manage the execution of the bots, see col. 4, ll. 17-22, col. 12, ll. 12-23. Further at col. 12, ll. 14-23, FIG. 6C illustrates one such example of an information summary 660 of a selected bot host. As illustrated, the information summary shows when the bot host was registered with the bot controller, when the bot host began executing a process, when the bot host finished executing a process, an identification of the user who started the bot host, credentials currently being utilized by the bot host to access applications (e.g., internal web applications provided by the enterprise), and a number of tasks completed by the bot host. Further, see col. 12, ll. 12-23, also illustrated in the example of FIG. 6A is a tab for switching from the activity log to an information summary for the selected bot host. FIG. 6C illustrates one such example of an information summary 660 of a selected bot host. As illustrated, the information summary shows when the bot host was registered with the bot controller, when the bot host began executing a process, when the bot host finished executing a process, an identification of the user who started the bot host, credentials currently being utilized by the bot host to access applications (e.g., internal web applications provided by the enterprise), and a number of tasks completed by the bot host. Further, col. 14, ll. 54 – col. 15, ll. 2 and claim 5, 14;  col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27);25 
issuing an authorization token for the execution device to uniquely identify the execution device (col. 15, ll. 62 – col. 16, line 15, at operation 1230, the IIAE may tokenize the received customer instructions into individual instructions. For example, the received customer instructions may be tokenized … identified by first removing any stop words from a sentence (e.g., by comparing the words against the learned stop word dictionary) and then matching the remaining words with a keyword dictionary and/or keyword-synonym dictionary) and to authorize the execution device to communicate with the robotic process automation system (col. 13, ll. 31-39, At operation 730, the bot controller may receive data corresponding to user input at the bot controller GUI instructing the bot host with assigned credentials to begin executing one or more scripts to automate enterprise tasks. For example, as illustrated in the example of FIG. 6B, a user of the bot controller GUI may select a script from drop down menu 624 and select a control 626 that instructs the bot host to begin executing the script. Thereafter, the instructions may be transmitted to the bot host at operation 740. Further, see col. 11, ll. 41-53); and 
providing in response to a request by the execution device the specific preexisting bot and credentials corresponding to one or more individual human 30users in the authorized class of user (col. 6, ll. 59 – col. 7, ll. 8, bot controller module 11 may be used to dynamically assign bot hosts to different enterprise tasks (e.g., by configuring the scripts run by the bot hosts), assign credentials to or remove credentials from bot hosts … Bot credential management module 13 may allow a user workstation (e.g., a workstation with an installed bot controller) to manage the credentials of bot hosts that access software applications. For example, credentials for accessing web-based application modules 15 of the enterprise may be granted to or removed from a bot host. Further, see col. 6, ll. 6-29; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27), wherein the specific preexisting bot executes Application:16/371,046 2 Atty. Docket No. 340-42-USon the execution device automatically without input from any individual human user corresponding to the authorized class of user (col. 13, ll. 31-39, At operation 730, the bot controller may receive data corresponding to user input at the bot controller GUI instructing the bot host with assigned credentials to begin executing one or more scripts to automate enterprise tasks. For example, as illustrated in the example of FIG. 6B, a user of the bot controller GUI may select a script from drop down menu 624 and select a control 626 that instructs the bot host to begin executing the script. Thereafter, the instructions may be transmitted to the bot host at operation 740. Further, see col. 11, ll. 41-53; col. 8, lines 49-59; col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27).

Paul does not explicitly disclose the response to the request by the execution device includes session information comprising an identification of a session within which the specific preexisting bot must execute. 
 
However, Ron discloses providing in response to a request by the execution device the specific preexisting bot and credentials corresponding to one or more individual human 30users in the authorized class of user (par. 0103, “In some implementations, determining whether to switch between a bot and a terminal device during a communication session can be based on an analysis of one or more characteristics of the messages in the communication session.…In some examples, determining whether to switch between the bots and terminal devices can be performed without a prompt from a user…characteristics of previous messages transmitted by the user in previous communication sessions…or additional information associated with the user (e.g., profile information, preference information, and other suitable information associated with the user).”; Ron at 0105, In some implementations, communication server 710 can establish a communication channel between network device 705 and bot 720. Bot 720 can be code that, when executed, is configured to autonomously communicate with network device 705. For example, bot 720 can be a bot that automatically generates messages to initiate conversations with the user associated with network device 705 and/or to automatically respond to messages from network device 705. In addition, communication server 710 can be associated with a platform. Clients (e.g., an external system [i.e. devices] to the platform) can deploy bots [i.e. specified bot] in their internal communication systems using the platform. In some examples, clients can use their own bots in the platform, which enables clients to implement the methods and techniques described herein into their internal communication systems. Examiner Note: communication server 710 can be configured to dynamically switch between bot 720 and terminal device 715 during a particular communication session. Communication server 710 can dynamically determine whether to switch bot 720 with terminal device 715 (or in some cases, vice versa) so that a live agent can communicate with network device 705, instead of bot 720. In some implementations, the switching can be performed without a prompt from the network device 705 or terminal device 715. For example, the switching can be based on message parameters (e.g., scores representing sentiment of a message or series of messages) of the messages exchanged between the network device 705 and the bot 720, without prompting the network device 705 to request a terminal device, See, par. 0108; par. 0073, the depicted instance, network device 505 can transmit a communication over a cellular network (e.g., via a base station 510). The communication can be routed to an operative network 515. Operative network 515 can include a connection management system 520 that receives the communication and identifies which terminal device is to respond to the communication. Such determination can depend on identifying a client to which that communication pertains (e.g., based on user [i.e. individual human user] input indicative of the client) and determining one or more metrics for each of one or more terminal devices associated with the client [i.e. requested by the execution device]. For example, in FIG. 5, each cluster of terminal devices 530a-c can correspond to a different client. The terminal devices may be geographically co-located or disperse. The metrics may be determined based on stored or learned data and/or real-time monitoring [e.g., based on availability]. Further, at par. 0080, the message can include or be associated with an identifier of a client. For example, the message can explicitly identify the client (or a device associated with the client); the message can include or be associated with a webpage or app page associated with the client; the message can include or be associated with a destination address associated with a client; or the message can include or be associated with an identification of an item (e.g., product) or service associated with the client. To illustrate, a network device may be presenting an app page of a particular client, which may offer an option to transmit a communication to an agent. Upon receiving user input corresponding to a message [i.e. authorized class of user], a communication may be generated to include the message and an identifier of the particular client; see further 0136), wherein the specific preexisting bot executes Application:16/371,046 2 Atty. Docket No. 340-42-USon the execution device automatically without input from any individual human user corresponding to the authorized class of user (par. 0103, “In some implementations, determining whether to switch between a bot and a terminal device during a communication session can be based on an analysis of one or more characteristics of the messages in the communication session.…In some examples, determining whether to switch between the bots and terminal devices can be performed without a prompt from a user…characteristics of previous messages transmitted by the user in previous communication sessions…or additional information associated with the user (e.g., profile information, preference information, and other suitable information associated with the user).”; par. 0105, In some implementations, communication server 710 can establish a communication channel between network device 705 and bot 720. Bot 720 can be code that, when executed, is configured to autonomously communicate with network device 705. For example, bot 720 can be a bot that automatically generates messages to initiate conversations with the user associated with network device 705 and/or to automatically respond to messages from network device 705), and wherein the response to the request by the execution device includes session information comprising an identification of a session within which the specific preexisting bot is permitted to execute (; par. 0103, “In some implementations, determining whether to switch between a bot and a terminal device during a communication session can be based on an analysis of one or more characteristics of the messages in the communication session.…In some examples, determining whether to switch between the bots and terminal devices can be performed without a prompt from a user…characteristics of previous messages transmitted by the user in previous communication sessions…or additional information associated with the user (e.g., profile information, preference information, and other suitable information associated with the user).”; Ron at 0105, In some implementations, communication server 710 can establish a communication channel between network device 705 and bot 720. Bot 720 can be code that, when executed, is configured to autonomously communicate with network device 705. For example, bot 720 can be a bot that automatically generates messages to initiate conversations with the user associated with network device 705 and/or to automatically respond to messages from network device 705. In addition, communication server 710 can be associated with a platform. Clients (e.g., an external system [i.e. devices] to the platform) can deploy bots [i.e. specified bot] in their internal communication systems using the platform. In some examples, clients can use their own bots in the platform, which enables clients to implement the methods and techniques described herein into their internal communication systems. Examiner Note: communication server 710 can be configured to dynamically switch between bot 720 and terminal device 715 during a particular communication session. Communication server 710 can dynamically determine whether to switch bot 720 with terminal device 715 (or in some cases, vice versa) so that a live agent can communicate with network device 705, instead of bot 720. In some implementations, the switching can be performed without a prompt from the network device 705 or terminal device 715. For example, the switching can be based on message parameters (e.g., scores representing sentiment of a message or series of messages) of the messages exchanged between the network device 705 and the bot 720, without prompting the network device 705 to request a terminal device, See, par. 0108; Further at par. 0138, 

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by 

As to claim 2, Paul does not explicitly disclose deployment request further identifies a number of devices.
However, Ron discloses the method wherein the bot deployment request further identifies a number of devices requested to execute the specified bot (Ron at 0105, In some implementations, communication server 710 can establish a communication channel between network device 705 and bot 720. Bot 720 can be code that, when executed, is configured to autonomously communicate with network device 705. For example, bot 720 can be a bot that automatically generates messages to initiate conversations with the user associated with network device 705 and/or to automatically respond to messages from network device 705. In addition, communication server 710 can be associated with a platform. Clients (e.g., an external system [i.e. devices] to the platform) can deploy bots [i.e. specified bot] in their internal communication systems using the platform. In some examples, clients can use their own bots in the platform, which enables clients to implement the methods and techniques described herein into their internal communication systems. Examiner Note: communication server 710 can be configured to dynamically switch between bot 720 and terminal device 715 during a particular communication session. Communication server 710 can dynamically determine whether to switch bot 720 with terminal device 715 (or in some cases, vice versa) so that a live agent can communicate with network device 705, instead of bot 720. In some implementations, the switching can be performed without a prompt from the network device 705 or terminal device 715. For example, the switching can be based on message parameters (e.g., scores representing sentiment of a message or series of messages) of the messages exchanged between the network device 705 and the bot 720, without prompting the network device 705 to request a terminal device, See further, par. 0108, 0141 and 0138 wherein “…initiating the hand over can include evaluating which terminal device to select to communicate with the network device…In some examples, the topic of the communication session between the bot and the user can be used to select the terminal device.”).

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating deployment request further identifies a number of devices, as taught by Ron for the purpose of identifying by connection management system associated with a particular device. (See, Ron: Paragraph 0034)

A to claim 3, Paul discloses the method wherein the bot deployment request further identifies a specific device or a type of device (col. 6, ll. 6-10, implementations, an internal API gateway 16 may filter user traffic so that only authenticated or authorized users access modules 11-15, route requests by user devices to an appropriate module 11-15, provide an API tailored for each type of device so that the device may access a module. Further, see col. 7, ll.49-63).  Further not Ron, par. 0108, 0141 and 0138-0140

As to claim 4, Paul discloses the method further comprising queuing the bot deployment request in the event the specific device requested in the bot deployment request is in use (col. 10, ll. 44-56, at operation 540, the GUI of the bot controller may display summary data regarding each of the registered bot hosts, and real-time data relating to scripts executed … process task queues providing a count of a number of requests in the queue for an automation script, process task names of scripts currently being executed by each bot host, time stamps of prior actions and/or scripts executed by each bot host, a status of scripts being executed by each bot host, and other data. Further, see col. 11, ll.8-16  and col. 11, ll.17-26).

As to claim 5, Paul discloses the method further comprising storing prior bot deployment requests of the bot deployment user and providing at least certain of the prior bot deployment requests for selection by the bot deployment user (col. 12, ll. 14-23, FIG. 6C illustrates one such example of an information summary 660 of a selected bot host. As illustrated, the information summary shows when the bot host was registered [i.e. prior bot deployment] with the bot controller, when the bot host began executing a process, when the bot host finished executing a process, an identification of the user who started the bot host, credentials currently being utilized by the bot host to access applications (e.g., internal web applications provided by the enterprise), and a number of tasks completed by the bot host. Further, see col. x, ll. 12-23, also illustrated in the example of FIG. 6A is a tab for switching from the activity log to an information summary for the selected bot host. FIG. 6C illustrates one such example of an information summary 660 of a selected bot host. As illustrated, the information summary shows when the bot host was registered with the bot controller, when the bot host began executing a process, when the bot host finished executing a process, an identification of the user who started the bot host, credentials currently being utilized by the bot host to access applications (e.g., internal web applications provided by the enterprise), and a number of tasks completed by the bot host. Further, 54 – col. 15 of col. 15, ll. 2 and claim 5, 14).

As to claim 6, Ron discloses the method wherein the bot deployment request further comprises a template of a requested device, wherein the template comprises one or more of processing capability, storage requirements,  and software accessible by the device (Ron at par. 0106, “… Data store 750 can store code representing bots that are defined by an entity associated with communication server 710. For example, bots that are coded by the entity can be loaded to or accessible by communication server 710, so that the bots can be executed and autonomously communicate with users. In some implementations, communication server 710 can access bots stored in data store 730, data store 740, and/or data store 750 using cloud network 760. Cloud network 760 may be any network, and can include an open network, such as the Internet …”. Further, see pars. 0041, 0059, 0084, 0069 and0098).

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (method of deploying bots within a robotic process automation system) by incorporating the method wherein the template comprises one or more of processing capability, storage requirements, and software accessible by the device, as taught by Ron for the purpose of identifying and making sure a set of terminal devices capacity associated with the one or more corresponding clients, remote server can access the stored evaluation results from the data store and select a terminal device to involve in the communication exchange based on the stored evaluation results. (See, Ron: Paragraph 0059)

As to claim 7, Paul discloses a robotic process automation system comprising: 
data storage for storing at least: 
a plurality of sets of task processing instructions (col. 19, ll. 32-39, computing module 1500 might also include one or more memory modules, simply referred to herein as main memory 1508. For example, preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 1504. Main memory 1508 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1504. Computing module 1500 might likewise include a read only memory ("ROM") or other static storage device coupled to bus 1502 for storing static information and instructions for processor 1504), each set of instructions 25 encoding a bot operable to interact at a user level with one or more designated user level application programs (col. 12, ll. 65 – col. 13, ll. 8, if the bot host is currently under the control of another user, a graphic 622 may indicate that the bot host is locked from use. Additionally, if the user of the bot controller attempts to assume control over a bot host that is currently under the control of another user, the GUI of the controller may display a message indicating that another user is currently controlling the bot host. One such example of a message that may be displayed is illustrated by FIG. 8. In some implementations, if the bot host is under the control of another user, the bot controller may be used to request control over the bot host from the other user); and
information, at least some of which is stored as files, for processing by one or more devices executing a corresponding bot (col. 9, ll. 40-52, bot controllers 320a-320 and bot hosts 310a-310c may communicatively couple to a web services gateway 330 that provide application services through one or more web servers. For example, the web services gateway 330 may provide applications such as a bot dashboard application for monitoring and/or controlling bot hosts, an application for gathering bot host status information directly from bot hosts and/or bot controllers, and an intelligent instruction analyzer engine. Also illustrated in the example of FIG. 4 is a database server 340 that may save activity logs for all bot hosts 310a-310c along with all current configurations for bot hosts 310-310c (e.g., assigned enterprise tasks, available scripts, bot host ID, etc.); and 
a processor operatively coupled to the data storage and configured to execute 30 instructions that when executed cause the processor to at least (col. 18, ll. 55-63, the term module might describe a given unit of functionality that can be performed in accordance with one or more embodiments of the present application. As used herein, a module might be implemented utilizing any form of hardware, software, or a combination thereof. For example, one or more processors, controllers, ASICs, PLAs, PALs, CPLDs, FPGAs, logical components, software routines or other mechanisms might be implemented to make up a module): 
For remaining limitations, see remarks regarding claim 1.

As to claim 16, (the system claim) recites substantially similar limitations to claim 2 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 18, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 19, (the system claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the system claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 8-15 are rejected under 35 U.S.C. 103 as being obvious over Paul et al. (US 10,768,977 B1) in view of Ron et al (US 2018/0322403 A1) and Delaney et al. (US 2019/0089697 A1).

As to claim 8, Paul discloses a robotic process automation system comprising: 
data storage for storing, 25a plurality of sets of task processing instructions (col. 19, ll. 32-39, computing module 1500 might also include one or more memory modules, simply referred to herein as main memory 1508. For example, preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 1504. Main memory 1508 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1504. Computing module 1500 might likewise include a read only memory ("ROM") or other static storage device coupled to bus 1502 for storing static information and instructions for processor 1504), each set of instructions encoding a bot operable to interact at a user level with one or more designated user level application programs (col. 12, ll. 65 – col. 13, ll. 8, if the bot host is currently under the control of another user, a graphic 622 may indicate that the bot host is locked from use. Additionally, if the user of the bot controller attempts to assume control over a bot host that is currently under the control of another user, the GUI of the controller may display a message indicating that another user is currently controlling the bot host. One such example of a message that may be displayed is illustrated by FIG. 8. In some implementations, if the bot host is under the control of another user, the bot controller may be used to request control over the bot host from the other user); and
information, at least some of which is stored as files, for processing by devices executing a corresponding bot (col. 9, ll. 40-52, bot controllers 320a-320 and bot hosts 310a-310c may communicatively couple to a web services gateway 330 that provide application services through one or more web servers. For example, the web services gateway 330 may provide applications such as a bot dashboard application for monitoring and/or controlling bot hosts, an application for gathering bot host status information directly from bot hosts and/or bot controllers, and an intelligent instruction analyzer engine. Also illustrated in the example of FIG. 4 is a database server 340 that may save activity logs for all bot hosts 310a-310c along with all current configurations for bot hosts 310-310c (e.g., assigned enterprise tasks, available scripts, bot host ID, etc.);30 
a control room comprising, a deployment service responsive to a bot deployment request from a Application:16/371,046 4 Atty. Docket No. 340-42-USdeployment user (col. 6, ll. 6-29 and col. 5, ll. 29-36, an internal API gateway 16 may filter user traffic so that only authenticated or authorized users access modules 11-15, route requests by user devices to an appropriate module 11-15, provide an API tailored for each type of device so that the device may access a module, limit how much traffic may be sent by user devices, and provide other gateway services. For example, API gateway 16 may allow internal user devices 1 (e.g., devices on the enterprise's intranet or LAN) to access applications … as further described below, some user devices 1 may be configured as bot hosts that automate enterprise tasks by executing one or more scripts. In some instances, bots may access one or more of modules 14-15 during task automation; see also col 9, lines 15-39, wherein users can dynamically assign bot hosts to different enterprise tasks; col. 10, lines 57-65; col. 12, line 46 – col. 14, line 18; col. 9, lines 15-27), the bot deployment request comprising a bot identification that identifies a specific preexisting bot (col. 6, ll. 50-58, In this particular implementation, enterprise server system 10 provides a plurality of web-based applications or modules 11-15 through internal application program interface (API) gateway 15. Modules 11-15, in various embodiments, further described below, may be used to control and monitor bots, assign scripts to bot hosts, assign credentials to bot hosts, and perform natural language processing. Additionally, modules 15 may provide web-based applications (e.g., internal enterprise applications) that may be accessed by bot hosts during automation of enterprise tasks. These web-based applications may include, for example, a title-order application, an address-validation application, an appraisal order application, or another web-based applications of the enterprise. Further, col. 7, ll. 35-48, at operation 210, one or more bot hosts are registered [i.e. preexisting bot] and initialized on the enterprise network. Registration and initialization of the bot hosts may include assigning each bot host an IP address (e.g., an IP address within the enterprise intranet) and … a plurality of bot hosts may be hosted on a single physical machine. In other implementations, a single bot host may be hosted on a physical machine. In some implementations, all bot hosts may be configured to run on the enterprise private network), and wherein the bot deployment request further comprises an authorized class of user to execute the specific preexisting bot, wherein the authorized class of user corresponds to a group of users, the group comprising stored 5identities of one or more individual human users authorized to perform the application level tasks to be performed by the specific preexisting bot (col. 6, ll. 59 – col. 7, ll. 8, bot controller module 11 may be used to dynamically assign bot hosts to different enterprise tasks (e.g., by configuring the scripts run by the bot hosts), assign credentials to or remove credentials from bot hosts … Bot credential management module 13 may allow a user workstation (e.g., a workstation with an installed bot controller) to manage the credentials of bot hosts that access software applications. For example, credentials for accessing web-based application modules 15 of the enterprise may be granted to or removed from a bot host. Further, see col. 6, ll. 6-29), the deployment service, checking credentials of the deployment user to determine if the deployment user is authorized to deploy the specific preexisting bot with credentials of the authorized class of user and if the deployment user is 10determined to be authorized to deploy the specific preexisting bot with credentials of the authorized class of user then issuing a device request (col. 9, ll. 15-28, at operation 230, the bot controllers may be used to control the bot hosts to automate one or more enterprise tasks. For example, as further described below, a bot controller may be used by a user to dynamically assign bot hosts to different enterprise tasks (e.g., by configuring the scripts run by the bot hosts), assign credentials to or remove credentials from bot hosts, and monitor in real-time the tasks performed by bot hosts. At operation 240, activity logs and/or notifications may be received in real-time from bot hosts and/or bot controllers. In addition to facilitating troubleshooting and configuration of the bot hosts in real-time, logging each of the processes performed by each bot host may create an audit trail and help ensure regulatory compliance by the enterprise. Further, see col. 6, ll. 6-29 and col. 10, ll. 57-65); 
a device service responsive to the device request for assigning a device and 15 for providing an identifier of the assigned device (col. 6, ll. 50-58, In this particular implementation, enterprise server system 10 provides a plurality of web-based applications or modules 11-15 through internal application program interface (API) gateway 15. Modules 11-15, in various embodiments, further described below, may be used to control and monitor bots, assign scripts to bot hosts [i.e. assigned device], assign credentials to bot hosts, and perform natural language processing. Additionally, modules 15 may provide web-based applications (e.g., internal enterprise applications) that may be accessed by bot hosts during automation of enterprise tasks. These web-based applications may include, for example, a title-order application, an address-validation application, an appraisal order application, or another web-based applications of the enterprise. Further, col. 7, ll. 35-48, at operation 210, one or more bot hosts are registered [i.e. preexisting bot] and initialized on the enterprise network. Registration and initialization of the bot hosts may include assigning each bot host an IP address [i.e. identifier of the assigned device] (e.g., an IP address within the enterprise intranet) and … a plurality of bot hosts may be hosted on a single physical machine. In other implementations, a single bot host may be hosted on a physical machine. In some implementations, all bot hosts may be configured to run on the enterprise private network);
Ron discloses a packaging service for compiling the specific preexisting bot, and for 20 packaging, with the specific preexisting bot (par. 0073, the depicted instance, network device 505 can transmit a communication over a cellular network (e.g., via a base station 510). The communication can be routed to an operative network 515. Operative network 515 can include a connection management system 520 that receives the communication and identifies which terminal device is to respond to the communication. Such determination can depend on identifying a client to which that communication pertains (e.g., based on user [i.e. individual human user] input indicative of the client) and determining one or more metrics for each of one or more terminal devices associated with the client]. For example, in FIG. 5, each cluster of terminal devices 530a-c can correspond to a different client. The terminal devices may be geographically co-located or disperse. The metrics may be determined based on stored or learned data and/or real-time monitoring [e.g., based on availability]. Further, at par. 0080, the message can include or be associated with an identifier of a client. For example, the message can explicitly identify the client (or a device associated with the client); the message can include or be associated with a webpage or app page associated with the client; the message can include or be associated with a destination address associated with a client; or the message can include or be associated with an identification of an item (e.g., product / package) or service associated with the client. To illustrate, a network device may be presenting an app page of a particular client, which may offer an option to transmit a communication to an agent. Upon receiving user input corresponding to a message [i.e. authorized class of user], a communication may be generated to include the message and an identifier of the particular client), dependencies required by the specific preexisting bot (par. 0039, connection management system 150 can monitor the communication exchange in real-time and perform automated actions (e.g., rule-based actions) based on the live communications. For example, when connection management system 150 determines that a communication relates to a particular item (e.g., product / package), connection management system 150 can automatically transmit an additional message to terminal device 115 containing additional information about the item [e.g., dependency, quantity of item available, links to support documents related to the item, or other information about the item or similar items]. Further, see pars. 0057, 0092), wherein the deployment service responds to completion of tasks performed, in relation to the specific preexisting bot, by the device service, the user management service, and the packaging service by issuing a run command and causing delivery of the run command to the assigned device (pars. 0105-0106 and 0109-0112, “communication server 710 can establish a communication channel between network device 705 and bot 720. Bot 720 can be code that, when executed, is configured to autonomously communicate with network device 705. For example, bot 720 can be a bot that automatically generates messages to initiate conversations with the user associated with network device 705 and/or to automatically respond to messages from network device 705. In addition, communication server 710 can be associated with a platform. Clients (e.g., an external system to the platform) can deploy bots ... bots can be defined by one or more sources. For example, data store 730 can store code representing bots that are defined (e.g., created or coded) by clients of the communication server. For example, a client that has defined its own bots can load the bots to the communication server 710. The bots defined by clients can be stored in client bots data store 730 …”).

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating a packaging service for compiling the specific preexisting bot, and for  packaging, with the specific preexisting bot, dependencies required by the specific preexisting bot and wherein the deployment service responds to completion of tasks performed, in relation to the specific preexisting bot, by the device service, the user management service, as taught by Ron for the purpose of identifying providing additional information about the user to agents, determining a user's intent and routing the user to a destination system based on the intent, predicting or suggesting responses to agents communicating with users, and escalating communication sessions between bots and one or more terminal devices. (See, Ron: Paragraphs 0006 and 0103)

Further, Delaney discloses wherein the deployment service responds to completion of tasks performed, in relation to the specific preexisting bot, by the device service, the user management service, and the packaging service by issuing a run command and causing delivery of the run command to the assigned device (pars. 0033-0034, the authentication credentials can include a link for authenticating the second session communication. The link can be for accessing an authentication web page at the authentication server. In some embodiments, the link can reference the chat bot 102(2) and/or the chat session 106(2). In some embodiments, the link can be a deep link that is accessed from the chat application instance 112(1) for accessing the chat application instance 112(2) on the user device 114 … The prompt can indicate a request for confirmation of the authentication process (i.e., of authenticating the chat bot 102(2)) via the chat session 106(2). Example of the prompt for authentication is shows at chat text 330; see also figure 3, item 310, wherein deep link indicates paypal bot1), and
issuing a request for a user token corresponding to credentials for each individual human user required by the specific preexisting bot (par. 0035, the bot application 104 can determine what type of authentication credentials to provide. The authentication credential type selection can be based on a variety of criteria, including on a type of chat sessions being used and/or whether the user device is a mobile device (which can be determined based on the chat texts accessed in the chat session 106(1) and/or 106(2)). For example, the bot application 104 can determine that for the chat session 108(1), a link for authentication is provided. The bot application 104 can determine that the one-time token can be provided only if the user device is a mobile device. Further, see par. 0037, claims 3 and 8); and
a user management service responsive to the request for a user token for retrieving one or more user tokens corresponding to the request for a user token and for providing the user tokens to the deployment service (par. 0035, the bot application 104 can determine what type of authentication credentials to provide. The authentication credential type selection can be based on a variety of criteria, including on a type of chat sessions being used and/or whether the user device is a mobile device (which can be determined based on the chat texts accessed in the chat session 106(1) and/or 106(2)). For example, the bot application 104 can determine that for the chat session 108(1), a link for authentication is provided. The bot application 104 can determine that the one-time token can be provided only if the user device is a mobile device. Further, see par. 0037, claims 3 and 8);

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating issuing a request for a user token corresponding to credentials for each individual human user required by the specific preexisting bot and for providing the user tokens to the deployment service, as taught by Delaney for the purpose of indicating a request for confirmation of the authentication process. (See, Delaney: Paragraph 44)

As to claim 9, Delaney discloses the robotic process automation system wherein the run command comprises an identification of the specific preexisting bot (pars. 0033-0034, the authentication credentials can include a link for authenticating the second session communication. The link can be for accessing an authentication web page at the authentication server. In some embodiments, the link can reference the chat bot 102(2) and/or the chat session 106(2). In some embodiments, the link can be a deep link that is accessed from the chat application instance 112(1) for accessing the chat application instance 112(2) on the user device 114 … The prompt can indicate a request for confirmation of the authentication process (i.e., of authenticating the chat bot 102(2)) via the chat session 106(2). Example of the prompt for authentication is shows at chat text 330; see also figure 3, item 310, wherein deep link indicates paypal bot1), the one or more user tokens corresponding to the request for a user token (par. 0035, the bot application 104 can determine what type of authentication credentials to provide. The authentication credential type selection can be based on a variety of criteria, including on a type of chat sessions being used and/or whether the user device is a mobile device (which can be determined based on the chat texts accessed in the chat session 106(1) and/or 106(2)). For example, the bot application 104 can determine that for the chat session 108(1), a link for authentication is provided. The bot application 104 can determine that the one-time token can be provided only if the user device is a mobile device. Further, see par. 0037, claims 3 and 8; see also figure 3, item 310 wherein deep link indicates taken and chat session);

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating the one or more user tokens corresponding to the request for a user 

As to claim 10, Delaney discloses the robotic process automation system wherein the control room further comprises a credential vault that responds to a request for user credentials generated by the assigned device as a function of the one or more user tokens by retrieving one or more user credentials corresponding to the one or more user tokens (par. 0035, the bot application 104 can determine what type of authentication credentials to provide. The authentication credential type selection can be based on a variety of criteria, including on a type of chat sessions being used and/or whether the user device is a mobile device (which can be determined based on the chat texts accessed in the chat session 106(1) and/or 106(2)). For example, the bot application 104 can determine that for the chat session 108(1), a link for authentication is provided. The bot application 104 can determine that the one-time token can be provided only if the user device is a mobile device. Further, see par. 0037, claims 3 and 8);
It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating the robotic process automation system wherein the control room further comprises a credential vault that responds to a request for user credentials generated 

As to claim 11, Paul discloses the robotic process automation system wherein the control room further comprises a repository service that responds to a request for the specific preexisting bot by retrieving the specific preexisting bot and causing delivery of the specific preexisting bot to the assigned device (col. 9, ll. 1-55, in some implementations, bot controllers may monitor and control bots that are in disparate geographical areas, including locations that are geographically remote from the bot controller. As such, a bot host may be deployed [i.e. delivered] … FIG. 4 is a database server 340 [i.e. repository service] that may save activity logs for all bot hosts 310a-310c along with all current configurations for bot hosts 310-310c (e.g., assigned enterprise tasks, available scripts, bot host ID, etc.). In some instances, workstations 350 may communicatively couple to a web services gateway 330 to access a bot dashboard that provides read-only access (e.g. monitoring services) for bot hosts 310-310c. Further, see col. 10, ll. 31-43).

As to claim 12, Paul discloses the robotic process automation system execute the specific preexisting bot (col. 13, ll. 31-39, At operation 730, the bot controller may receive data corresponding to user input at the bot controller GUI instructing the bot host with assigned credentials to begin executing one or more scripts to automate enterprise tasks. For example, as illustrated in the example of FIG. 6B, a user of the bot controller GUI may select a script from drop down menu 624 and select a control 626 that instructs the bot host to begin executing the script. Thereafter, the instructions may be transmitted to the bot host at operation 740. Further, see col. 11, ll. 41-53).

Ron discloses the bot deployment request further identifies a number of devices requested to execute the specific preexisting bot (Ron at 0105, In some implementations, communication server 710 can establish a communication channel between network device 705 and bot 720. Bot 720 can be code that, when executed, is configured to autonomously communicate with network device 705. For example, bot 720 can be a bot that automatically generates messages to initiate conversations with the user associated with network device 705 and/or to automatically respond to messages from network device 705. In addition, communication server 710 can be associated with a platform. Clients (e.g., an external system [i.e. devices] to the platform) can deploy bots [i.e. specified bot] in their internal communication systems using the platform. In some examples, clients can use their own bots in the platform, which enables clients to implement the methods and techniques described herein into their internal communication systems. Examiner Note: communication server 710 can be configured to dynamically switch between bot 720 and terminal device 715 during a particular communication session. Communication server 710 can dynamically determine whether to switch bot 720 with terminal device 715 (or in some cases, vice versa) so that a live agent can communicate with network device 705, instead of bot 720. In some implementations, the switching can be performed without a prompt from the network device 705 or terminal device 715. For example, the switching can be based on message parameters (e.g., scores representing sentiment of a message or series of messages) of the messages exchanged between the network device 705 and the bot 720, without prompting the network device 705 to request a terminal device, See, par. 0108).

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating deployment request further identifies a number of devices, as taught by Ron for the purpose of identifying by connection management system associated with a particular device. (See, Ron: Paragraph 0034)

As to claim 13, Paul discloses the robotic process automation system wherein the control room further comprises a repository service that responds to a request for the specific preexisting bot by retrieving the specific preexisting bot and causing delivery of the specific 10preexisting bot to the assigned device (col. 10, ll. 31-43, at operation 530, the bot controller may retrieve configuration information for each of the bot hosts. For example, the bot controller may retrieve configuration information by querying a web services gateway 330 communicatively coupled to a database server 340 [i.e. repository] storing the current bot host configurations. The retrieved bot host configuration information may include, for example, OS/domain credentials utilized by the bot host to access shared enterprise resources (e.g., shared folders, Sharepoint content, etc.), login credentials utilized by the bot host to access different applications (e.g., web-based enterprise applications), email distribution lists utilized by the bot host to send out notifications specific to automation scripts, etc. Further, see col. 12, ll. 14-23, FIG. 6C); 

As to claim 14, Delaney discloses the robotic process automation system wherein the run command comprises an identification of the specific preexisting bot (pars. 0033-0034, the authentication credentials can include a link for authenticating the second session communication. The link can be for accessing an authentication web page at the authentication server. In some embodiments, the link can reference the chat bot 102(2) and/or the chat session 106(2). In some embodiments, the link can be a deep link that is accessed from the chat application instance 112(1) for accessing the chat application instance 112(2) on the user device 114 … The prompt can indicate a request for confirmation of the authentication process (i.e., of authenticating the chat bot 102(2)) via the chat session 106(2). Example of the prompt for authentication is shows at chat text 330; see figure 3, item 310 wherein deep link indicates bot), the one or more user tokens corresponding to the request for a user token (par. 0035, the bot application 104 can determine what type of authentication credentials to provide. The authentication credential type selection can be based on a variety of criteria, including on a type of chat sessions being used and/or whether the user device is a mobile device (which can be determined based on the chat texts accessed in the chat session 106(1) and/or 106(2)). For example, the bot application 104 can determine that for the chat session 108(1), a link for authentication is provided. The bot application 104 can determine that the one-time token can be provided only if the user device is a mobile device. Further, see par. 0037, claims 3 and 8; see figure 3, item 310 wherein deep link indicates token and chat session);

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating the robotic process automation system wherein the run command comprises an identification of the specific preexisting, the one or more user tokens corresponding to the request for a user token, and session information comprising an identification of a session within which the specific preexisting bot much execute, as taught by Delaney for the purpose of indicating a request for confirmation of the authentication process. (See, Delaney: Paragraph 44)

As to claim 15, Delaney discloses the robotic process automation system wherein the control room further comprises a credential vault that responds to a request for user credentials generated by the assigned device as a function of the one or more user tokens by retrieving one or more user credentials corresponding to the one or more user tokens and providing the one or more user credentials to the assigned device (par. 0035, the bot application 104 can determine what type of authentication credentials to provide. The authentication credential type selection can be based on a variety of criteria, including on a type of chat sessions being used and/or whether the user device is a mobile device (which can be determined based on the chat texts accessed in the chat session 106(1) and/or 106(2)). For example, the bot application 104 can determine that for the chat session 108(1), a link for authentication is provided. The bot application 104 can determine that the one-time token can be provided only if the user device is a mobile device. Further, see par. 0037, claims 3 and 8);

It would have obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the teachings of cited references. One of ordinary skill in the art at the time of the invention would have been motivated to modify Paul (the method of deploying bots within a robotic process automation system) by incorporating the robotic process automation system wherein the control room further comprises a credential vault that responds to a request for user credentials generated by the assigned device as a function of the one or more user tokens by retrieving one or more user credentials corresponding to the one or more user tokens and providing the one or more user credentials to the assigned device, as taught by Delaney for the purpose of indicating a request for confirmation of the authentication process. (See, Delaney: Paragraph 44)

THIS ACTION IS MADE FINAL REJECTION:  Applicant's arguments have been fully considered but they are not persuasive because of above reason. The examiner   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199